1209-IH
                        ELECTRONIC RECORD



COA#      04-10-00798-CR                    OFFENSE:         CAPITAL MURDER

          KEITH DWAYNE EVANS V.
STYLE: the state of texas                   COUNTY:          BEXAR

COA DISPOSITION:      AFFIRMED              TRIAL COURT: 226™ DISTRICT COURT


DATE: 03/14/12              Publish: NO     TC CASE #:       2009CR11014A




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         KEITH DWAYNE EVANS V.                                      , «* -^^
STYLE: THE STATE OF TEXAS                        CCA#:              1 At/If    -/¥
         PRO 5£                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS               DATE:

                                                 JUDGE:

DATE:     OX /if/zVjr                            SIGNED:                       PC:

JUDGE:           fuU, OyiA^t^A                   PUBLISH:                      DNP:




                                                                               MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: